

116 HR 2972 IH: To direct the Secretary of Veterans Affairs to improve the communications of the Department of Veterans Affairs relating to services available for women veterans, and for other purposes.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2972IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Brindisi (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to improve the communications of the Department of Veterans Affairs relating to services available for women veterans, and for other purposes. 
1.Expansion of capabilities of women veterans call center to include text messagingThe Secretary of Veterans Affairs shall expand the capabilities of the Women Veterans Call Center of the Department of Veterans Affairs to include a text messaging capability. 2.Requirement for Department of Veterans Affairs internet website to provide information on services available to women veterans (a)In generalThe Secretary of Veterans Affairs shall survey the internet websites and information resources of the Department of Veterans Affairs in effect on the day before the date of the enactment of this Act and publish an internet website that serves as a centralized source for the provision to women veterans of information about the benefits and services available to them under laws administered by the Secretary.
(b)ElementsThe internet website published under subsection (a) shall provide to women veterans information regarding all of the services available in the district in which that the veteran is seeking such services, including, with respect to each medical center and community-based outpatient clinic in the applicable Veterans Integrated Service Network— (1)the name and contact information of each women’s health coordinator;
(2)a list of appropriate staff for other benefits available from the Veterans Benefits Administration, the National Cemetery Administration, and such other entities as the Secretary considers appropriate; and (3)such other information as the Secretary considers appropriate.
(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the internet website required by subsection (a) is updated not less frequently than once every 90 days. (d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the internet website required by subsection (a).
(e)Derivation of fundsAmounts used by the Secretary to carry out this section shall be derived from amounts made available to the Secretary to publish internet websites of the Department. 